Citation Nr: 0716322	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for lumbago with 
neuralgia.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for cardiomegaly.

6.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1943 
to August 1945, and service in the Regular Philippine Army 
from August 1945 to September 1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.

In May 2007, the veteran's representative requested 
advancement of the veteran's case on the Board's docket; this 
was granted on May 25, 2007.


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy which can 
be related to his period of service.

2.  The veteran does not have lumbago with neuralgia which 
can be related to his period of service.

3.  The veteran does not have a kidney disorder which can be 
related to his period of service.

4.  The veteran does not have osteoarthritis which can be 
related to his period of service.  

5.  The veteran's cardiomegaly cannot be related to his 
period of service.

6.  The veteran does not have BPH which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(a) 
(2006).

2.  Lumbago with neuralgia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp.2006); 38 C.F.R. § 3.159 (2006).

3.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp.2006); 38 C.F.R. § 3.159 (2006).

4.  Osteoarthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(a) 
(2006).

5.  Cardiomegaly was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(a) 
(2006).

6.  BPH was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. § 3.159 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May and October 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The May and October 2004 letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May and October 2004 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, May and June 2005 SOCs and an August 2005 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was informed of the 
provisions of Dingess in November 2006.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1946 and arthritis, a cardiovascular disease, or an organic 
disease of the nervous system, such as peripheral neuropathy, 
becomes manifest to a degree of 10 percent within one year 
after the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Peripheral neuropathy

The veteran's available service medical record (SMR) consists 
of his signed March 1946 Affidavit for Philippine Army 
Personnel.  On that affidavit, he indicated that no illnesses 
had been incurred while he was in service.

The evidence developed since the veteran's discharge from 
service does not contain any findings consistent with, or 
diagnoses of, peripheral neuropathy.

After a careful review of the evidence of record, the Board 
finds that service connection for peripheral neuropathy has 
not been established.  There is no indication that this 
disorder was present in service, nor is there is any 
objective evidence that it currently exists.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy.

B.  Lumbago with neuralgia

As above, the veteran's available SMR consists of the 
Affidavit for Philippine Army Personnel which he executed in 
March 1946.  This form indicated that no illnesses had been 
incurred in service.

The evidence developed since the veteran's discharge notes 
his complaints, in an April 2004 medical certificate, of the 
presence of lumbar and back pain.  

Upon careful review of the evidence of record, it is found 
that service connection for lumbago with neuralgia has not 
been established.  While the veteran complained of lumbar and 
back pain in 2004, there is no suggestion in the record that 
these complaints were present in service or that any 
condition of the low back was related in any way to his 
period of service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for lumbago with neuralgia.

C.  Kidney condition

The veteran's available SMR, consisting of his March 1946 
Affidavit for Philippine Army Personnel, indicates that he 
incurred no illnesses in service.

The evidence developed since the veteran's release from 
service includes an April 2004 VA medical certificate.  This 
includes a urinalysis report which found +1 protein in his 
urine.  However, there was no diagnosis of a kidney disorder.

After a careful review of the evidence of record, the Board 
finds that service connection for a kidney condition has not 
been established.  While a 2004 test found a small amount of 
protein in the veteran's urine, there is no indication that a 
kidney disorder was diagnosed.  However, even assuming that a 
kidney condition currently exists, there is no indication 
that any kidney trouble was present in service or that any 
current disorder has been related in any way to his period of 
service.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
kidney condition.

D.  Osteoarthritis

As noted above, the veteran executed a March 1946 Affidavit 
for Philippine Army Personnel.  This indicated that no 
illnesses had been incurred while in service.

The evidence developed since the veteran's discharge from 
service includes an April 2004 VA medical certificate which 
noted his complaints of ankle and back pain.  However, there 
was no diagnosis of osteoarthritis made.

Upon careful review of the evidence of record, it is found 
that service connection for osteoarthritis has not been 
established.  There is no indication that this disorder was 
present in service or is currently present, despite his 2004 
complaints of pain in the ankles and back.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for osteoarthritis.

E.  Cardiomegaly

The veteran'sAffidavit for Philippine Army Personnel, which 
he executed in March 1946, indicates that no illnesses had 
been incurred while he was in service.

The evidence developed since the veteran's discharge from 
service includes an April 2004 VA medical certificate, 
reporting on a chest X-ray that noted cardiomegaly.  An 
electrocardiogram (EKG) found a complete right bundle branch 
block.  A February 2005 echocardiography and color flow 
Doppler found left ventricular hypertrophy.

After a careful review of the evidence of record, the Board 
finds that service connection for cardiomegaly has not been 
established.  While this disorder was noted to be present in 
2004, there is no suggestion that it was present in service 
or that any cardiovascular disorder was manifested to a 
compensable degree within one year after the veteran's 
separation from service.  Nor is there any evidence to 
suggest that this condition has been in any way related to 
his period of service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for cardiomegaly.

F.  BPH

The veteran's March 1946 Affidavit for Philippine Army 
Personnel indicated that no illnesses had been incurred while 
on active duty.

The evidence developed after the veteran's separation from 
service includes an October 2003 statement from his private 
physician in which it was noted that the veteran had been 
treated for BPH.  A July 2005 follow-up statement from this 
physician noted that the veteran had been seen on July 21 and 
that there were no more symptoms of BPH.

Upon careful review of the evidence of record, it is found 
that service connection for BPH has not been established.  
While the record indicates that the veteran was treated for 
this condition in 2003, there is no objective indication in 
the record that this disorder was present in service or has 
been in any way related to his period of service.  In fact, 
as of July 2005, this condition no longer existed.  
Therefore, this record does not provide a basis for service 
connection, and the preponderance of the evidence is against 
the veteran's claim for service connection for BPH.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for lumbago with neuralgia 
is denied.

Entitlement to service connection for a kidney disorder is 
denied.

[Continued on next page]

Entitlement to service connection for osteoarthritis is 
denied.

Entitlement to service connection for cardiomegaly is denied.

Entitlement to service connection for BPH is denied.




___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


